

116 HRES 578 IH: Expressing support for the designation of September 2019 as “National Workforce Development Month” and recognizing the necessity of investing in workforce development to support workers and to help employers succeed in a global economy.
U.S. House of Representatives
2019-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 578IN THE HOUSE OF REPRESENTATIVESSeptember 24, 2019Ms. Bonamici (for herself, Mr. Guthrie, Mr. Fitzpatrick, Mr. Brown of Maryland, Mr. Pappas, Mr. Balderson, Mrs. Axne, Mr. Morelle, Mr. Meuser, Mr. Thompson of Pennsylvania, Mr. Comer, Mr. DeSaulnier, Ms. Fudge, Mr. Timmons, Mr. Smith of Washington, Mr. Grijalva, Mr. Keller, and Mr. Richmond) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONExpressing support for the designation of September 2019 as National Workforce Development Month and recognizing the necessity of investing in workforce development to support workers and to help
			 employers succeed in a global economy.
	
 Whereas programs that provide work experience and supportive services that correspond with classroom instruction, known as workforce development, assist individuals with barriers to employment and help them succeed in the labor market, and also provide employers in the United States with the skilled workers needed to thrive in a global economy;
 Whereas collaboration among Governors, local governments, State and local education leaders, workforce, and human services agencies, community colleges, local businesses, employment service providers, community-based organizations, labor organizations, and workforce development boards provides for long-term, sustainable, and successful workforce development across traditional sectors and emerging industries;
 Whereas middle-skill jobs, those that require more than a high school diploma but not a 4-year degree, comprise 53 percent of the labor market, and our workforce system is tasked with making sure that all workers, particularly those with barriers to employment, access the skills they need for these jobs and employment;
 Whereas, in 2014, Congress reauthorized the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.) with overwhelming bipartisan support in recognition of the need to strengthen the focus of the United States on the skills necessary to fill jobs in local and regional industries and in-demand industry sectors or occupations;
 Whereas the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.) supports employment, training, and support services for individuals with barriers to employment, including, but not limited to—
 (1)individuals who are low-income; (2)individuals who are out of work;
 (3)individuals with disabilities; (4)individuals who are older;
 (5)individuals who are facing homelessness; (6)youth who have aged out of the foster care system;
 (7)individuals who are English-language learners, individuals who have low levels of literacy, and individuals facing substantial cultural barriers;
 (8)individuals who were formerly incarcerated; and (9)long-term unemployed individuals;
 Whereas the more than 550 workforce development boards and 2,500 American Job Centers are a driving force behind growing regional economies because they provide training, resources, and assistance to workers who aim to compete in the 21st century economy;
 Whereas ongoing State and local implementation of the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.) provides unprecedented opportunities to develop the skills of workers in the United States through access to effective workforce education and training, including the development and delivery of proven strategies such as sector partnerships, career pathways, integrated education and training, work-based learning models, and paid internships;
 Whereas, in 2018, programs authorized under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.)—
 (1)served more than 6,000,000 young people and adults; (2)exceeded employment targets across all programs; and
 (3)helped more than 1,500,000 individuals, including English-language learners, gain skills and credentials to help the individuals succeed in the labor market;
 Whereas State programs established under the Wagner-Peyser Act (29 U.S.C. 49 et seq.)— (1)ensured that more than 5,400,000 unemployed workers, including more than 500,000 veterans, had access to career services through American Job Centers in 2018; and
 (2)support State efforts to offer intensive reemployment services; Whereas workforce development programs will play a critical role in addressing the expected 2,400,000 unfilled manufacturing jobs over the next decade;
 Whereas community colleges and other workforce development training providers across the United States are well-situated—
 (1)to train the next generation of workers in the United States; and (2)to address the educational challenges created by emerging industries and technological advancements;
 Whereas participation in a career and technical education (referred to in this preamble as CTE) program decreases the risk of students dropping out of high school, and all 50 States and the District of Columbia report higher graduation rates for CTE students, as compared with other students;
 Whereas many community and technical colleges operate as open access institutions serving millions of students annually at a comparatively low cost;
 Whereas the Strengthening Career and Technical Education for the 21st Century Act (20 U.S.C. 2301 et seq.) supports the development and implementation of high-quality CTE programs that—
 (1)combine rigorous academic content with occupational skills; and (2)served approximately 12,000,000 high school and college students from 2017 to 2018;
 Whereas there are more than 500,000 Registered Apprentices in the United States, and there is growing and bipartisan support for expanding paid, on-the-job training strategies to help current and future workers gain skills and work experience;
 Whereas the federally supported workforce system and partner programs— (1)have helped rebuild the economy of the United States and provide increased economic opportunities;
 (2)provide a pathway into jobs that support families and lead to socioeconomic mobility while helping businesses in the United States find the skilled workforce needed to compete in the global economy; and
 (3)support individuals who have been displaced and provide opportunities for workers to learn new skills to access better paying jobs in a changing economy; and
 Whereas workforce development is crucial to sustaining economic security for workers in the United States: Now, therefore, be it
	
 That the House of Representatives — (1)expresses support for the designation of National Workforce Development Month and recognizes that workforce development programs assist individuals, particularly those with barriers to employment, in accessing the education, training, credentials, and supportive services they need to secure good paying jobs and allows employers to align training with the skills they need;
 (2)affirms that maintaining funding and authorization for the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.) is necessary for States to fully carry out congressional reforms;
 (3)recognizes the importance of the recent reauthorization of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.), and supports further Federal initiatives to promote workforce development; and
 (4)commits to increasing investment of Federal funds to better address the employment and skills needs of workers and employers.
			